Exhibit 10.1

THIRD AMENDMENT TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

THIS THIRD AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Amendment”), dated as of December 22, 2014, is made by and among NCI, INC., a
Delaware corporation (the “Company”), NCI INFORMATION SYSTEMS, INCORPORATED, a
Virginia corporation (“NCI Virginia”), KARTA TECHNOLOGIES, INC., a Texas
corporation (“Karta”), and ADVANCEMED CORPORATION, a Virginia corporation
(“AdvanceMed,” and together with the Company, NCI Virginia, Karta and each other
Subsidiary that becomes a party to the Loan Agreement (as such term is defined
below) from time to time in accordance with the provisions set forth therein,
collectively, the “Borrowers,” and individually, a “Borrower”), the Lenders (as
defined below) party hereto, and SUNTRUST BANK, in its capacity as
Administrative Agent for the Lenders (in such capacity, the “Administrative
Agent”), as Issuing Bank and as Swingline Lender.

RECITALS

WHEREAS, the Borrowers, the several banks and other financial institutions from
time to time party thereto (the “Lenders”) and the Administrative Agent are
parties to the Amended and Restated Loan and Security Agreement, dated as of
December 13, 2010, as amended by the Waiver, dated as of November 7, 2012, by
and among the Borrowers, the Lenders party thereto and the Administrative Agent,
as amended by the Waiver and Amendment to Amended and Restated Loan and Security
Agreement, dated as of December 31, 2012, by and among the Borrowers, the
Lenders party thereto and the Administrative Agent, as amended by the Second
Amendment to Amended and Restated Loan and Security Agreement, dated as of
December 19, 2013, by and among the Borrowers, the Lenders party thereto and the
Administrative Agent (as further amended, modified or supplemented from time to
time, the “Loan Agreement”);

WHEREAS, the Borrowers have requested that the Lenders and the Administrative
Agent agree to amend certain provisions of the Loan Agreement; and

WHEREAS, the Lenders and the Administrative Agent have agreed to do so, subject
to the terms and conditions of this Amendment;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

AGREEMENT

1. Incorporation of Recitals. The Recitals hereto are incorporated herein by
reference to the same extent and with the same force and effect as if fully set
forth herein. Capitalized terms defined in the Loan Agreement shall have the
same defined meanings when such terms are used herein.



--------------------------------------------------------------------------------

2. Amendments to Loan Agreement. The Loan Agreement is hereby amended as
follows:

(a) The following definitions are hereby added to Section 1 of the Loan
Agreement in the proper alphabetical order, to read in their respective
entireties as follows:

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Excluded Swap Obligation” means, with respect to a Borrower, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Borrower, or the grant by such Borrower of a security interest to secure, such
Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Borrower’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Obligations of such Borrower are incurred
or the Guarantee of such Borrower or the grant of such security interest becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Obligations, Guarantee or security interest is or becomes
illegal.

“Qualified ECP Borrower” means, in respect of any Swap Obligation, each Borrower
that has total assets exceeding $10,000,000 at the time the relevant
Obligations, Guarantee or grant of the relevant security interest becomes
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Swap Obligation” means, with respect to any Borrower, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

(b) The parties agree that, notwithstanding any provision to the contrary
contained in the Loan Agreement or the other Loan Documents, the Obligations (as
defined in the Loan Agreement), shall not include Excluded Swap Obligations.
Each Qualified ECP Borrower hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Borrower to honor

 

2



--------------------------------------------------------------------------------

all of its obligations under the Loan Documents in respect of Swap Obligations
(provided, however, that each Qualified ECP Borrower shall only be liable under
this clause (b) for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this clause (b) or otherwise
under the Loan Agreement, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Borrower under this Section shall remain in
full force and effect until termination of the Obligations pursuant to the terms
of the Loan Agreement. Each Qualified ECP Borrower intends that this clause
(b) constitute, and this clause (b) shall be deemed to constitute, a “keepwell,
support or other agreement” for the benefit of each other Borrower for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

(c) The form of Exhibit A referenced in the definition of “Covenant Compliance
Certificate” contained in Section 1 of the Loan Agreement and attached to the
Loan Agreement is amended to read as set forth in Annex 1 attached hereto and
made a part hereof and part of the Loan Agreement as Exhibit A.

(d) Clause (i) of the definition of “Index Rate” set forth in Section 1 of the
Loan Agreement is amended to read in its entirety as follows:

(i) the rate per annum equal to the offered rate for deposits in U.S. dollars
for a one (1) month period, which rate appears on that page of Reuters reporting
service, or such similar service as determined by the Administrative Agent, that
displays ICE Benchmark Administration (“ICE”) (or any successor thereto if ICE
is no longer making a London Interbank Offered Rate available) interest
settlement rates for deposits in U.S. Dollars, as of 11:00 A.M. (London, England
time) two (2) Business Days prior to the Index Rate Determination Date;
provided, that if no such offered rate appears on such page, the rate used for
such period will be the per annum rate of interest determined by the
Administrative Agent to be the rate at which U.S. dollar deposits for such
period, are offered to the Administrative Agent in the London Inter-Bank Market
as of 11:00 A.M. (London, England time), on the day that is two (2) Business
Days prior to the Index Rate Determination Date, divided by

(e) The definition of “Index Rate” set forth in Section 1 of the Loan Agreement
is amended to add the following as the final sentence thereof:

If at any time the Index Rate is less than zero, the Index Rate shall be deemed
to be zero for purposes of this Agreement.

(f) The second sentence of the definition of “LIBOR” set forth in Section 1 of
the Loan Agreement is amended to read in its entirety as follows:

For purposes hereof, the term “Fixed LIBOR” shall mean, for any Interest Period
with respect to any LIBOR Loan, the rate per

 

3



--------------------------------------------------------------------------------

annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on
that page of Reuters reporting service, or such similar service as determined by
the Administrative Agent, that displays ICE (or any successor thereto if ICE is
no longer making a London Interbank Offered Rate available) interest settlement
rates for deposits in U.S. Dollars as the London interbank offered rate for
deposits in Dollars at approximately 11:00 a.m. (London time) two Business Days
prior to the first day of such Interest Period for a term comparable to such
Interest Period; provided that if for any reason such rate is not available,
Fixed LIBOR shall be, for any Interest Period, the rate per annum reasonably
determined by the Administrative Agent as the rate of interest at which Dollar
deposits in the approximate amount of the LIBOR Loan comprising part of such
borrowing would be offered by the Administrative Agent to major banks in the
London interbank Eurodollar market at their request at or about 10:00 a.m. two
Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period. If at any time Fixed LIBOR is less than
zero, Fixed LIBOR shall be deemed to be zero for purposes of this Agreement.

(g) The definitions of “Minimum Tangible Net Worth Compliance Level” and
“Tangible Net Worth” contained in Section 1 of the Loan Agreement and the usages
thereof in the Loan Agreement are hereby deleted.

(h) Section 7.1 of the Loan Agreement is amended to read in its entirety as
follows:

7.1 Intentionally Deleted.

(i) Except as specifically modified by this Amendment, the terms and provisions
of the Loan Agreement are ratified and confirmed by the parties hereto and
remain in full force and effect.

(j) Each of the Borrowers, the Administrative Agent and each Lender agrees that,
after the Amendment Effective Date (as hereinafter defined), each reference in
the Loan Documents to the Loan Agreement shall be deemed to be a reference to
the Loan Agreement as amended hereby.

3. No Implied Waivers. Each of the Borrowers acknowledges and agrees that this
Amendment shall not constitute a waiver, express or implied, of any Default,
Event of Default, covenant, term or provision of the Loan Agreement or any other
Loan Document, nor shall it create any obligation, express or implied, on the
part of the Administrative Agent or any Lender to waive, or to consent to any
amendment of, any existing or future Default, Event of Default or violation of
any covenant, term or provision of any Loan Document. The Administrative Agent
and the Lenders shall be entitled to require strict compliance by the Borrowers
with the Loan Documents, and nothing herein shall be deemed to establish a
course of action or a course of dealing with respect to requests by the Company
or any Borrower for waivers or amendments of any Default, Event of Default,
covenant, term or provision of any Loan Document.

 

4



--------------------------------------------------------------------------------

4. Effectiveness of Amendment. This Amendment and the amendments contained
herein shall become effective on the date (the “Amendment Effective Date”) when
each of the conditions set forth below shall have been fulfilled to the
satisfaction of the Administrative Agent:

(a) The Administrative Agent shall have received counterparts of this Amendment
and all other Loan Documents or other documents, instruments and certificates
required hereby or thereby (collectively, the “Modification Documents”), each
duly executed and delivered on behalf of the Borrowers parties thereto, as
applicable.

(b) No event shall have occurred and be continuing that constitutes an Event of
Default, or that would constitute an Event of Default but for the requirement
that notice be given or that a period of time elapse, or both.

(c) All representations and warranties of the Borrowers contained in the Loan
Agreement shall be true and correct in all material respects (or, if qualified
by materiality, in all respects) at the Amendment Effective Date as if made on
and as of such Amendment Effective Date (except that any representation or
warranty relating to any financial statements shall be deemed to be applicable
to the financial statements most recently delivered to the Administrative Agent
in accordance with the provisions of the Loan Documents).

(d) The Borrowers shall have delivered to the Administrative Agent (1) certified
copies of evidence of all corporate and company actions taken by the Borrowers
to authorize the execution and delivery of the Modification Documents,
(2) certified copies of any amendments to the articles or certificate of
incorporation, organization or formation, bylaws, partnership certificate and
operating agreement of the Borrowers since the date of the Loan Agreement, (3) a
certificate of incumbency for the officers or other authorized agents or
partners of the Borrowers executing the Modification Documents and (4) such
additional supporting documents as the Administrative Agent or counsel for the
Administrative Agent reasonably may request.

(e) The Borrowers shall have paid the fees and expenses required to be paid by
Section 9 of this Amendment.

(f) All documents delivered pursuant to the Modification Documents must be of
form and substance satisfactory to the Administrative Agent and its counsel, and
all legal matters incident to this Amendment must be satisfactory to the
Administrative Agent’s counsel.

5. Amendment Only; No Novation; Modification of Loan Documents. Each of the
Borrowers acknowledges and agrees that this Amendment and the other Modification
Documents only amend the terms of the Loan Agreement and the other Loan
Documents and do not constitute a novation, and each of the Borrowers ratifies
and confirms the terms and provisions of, and its obligations under, the Loan
Agreement and the other Loan Documents in all respects. Each of the Borrowers
acknowledges and agrees that each reference in the Loan Documents to any
particular Loan Document shall be deemed to be a reference to such Loan Document
as amended by this Amendment and the other Modification Documents. To the extent
of a conflict between the terms of any Loan Document and the terms of this
Amendment, the terms of this Amendment shall control.

 

5



--------------------------------------------------------------------------------

6. Successors and Assigns. This Amendment shall be binding upon the Borrowers,
the Lenders and the Administrative Agent and their respective successors and
assigns, and shall inure to their successors and assigns.

7. No Further Amendments. Nothing in this Amendment, the other Modification
Documents or any prior amendment to the Loan Documents shall require the
Administrative Agent or any Lender to grant any further amendments to the terms
of the Loan Documents. Each of the Borrowers acknowledges and agrees that there
are no defenses, counterclaims or setoffs against any of their respective
obligations under the Loan Documents.

8. Representations and Warranties. Each Borrower represents and warrants that
each of this Amendment and each of the other Modification Documents has been
duly authorized, executed and delivered by it in accordance with resolutions
adopted by its board of directors or comparable managing body. All other
representations and warranties made by the Borrowers in the Loan Documents are
incorporated by reference in this Amendment and are deemed to have been repeated
as of the date of this Amendment with the same force and effect as if set forth
in this Amendment, except that any representation or warranty relating to any
financial statements shall be deemed to be applicable to the financial
statements most recently delivered to the Administrative Agent in accordance
with the provisions of the Loan Documents. The Borrowers represent and warrant
to the Administrative Agent, the Lenders, the Issuing Bank and the Swingline
Lender that, after giving effect to the terms of this Amendment and the other
Modification Documents, no Default nor Event of Default has occurred and been
continuing.

9. Fees and Expenses. The Borrowers hereby confirm their joint and several
obligations under Section 11.3(a) of the Loan Agreement to pay all reasonable,
out-of-pocket fees and expenses of the Administrative Agent and the Arranger in
connection with this Amendment and the other Modification Documents, including
the reasonable fees, charges and disbursements of counsel for the Administrative
Agent and the Arranger.

10. Confirmation of Lien. Each Borrower hereby acknowledges and agrees that the
Collateral is and shall remain in all respects subject to the lien, charge and
encumbrance of the Loan Agreement and the other Loan Documents and nothing
herein contained, and nothing done pursuant hereto, shall adversely affect or be
construed to adversely affect the lien, charge or encumbrance of, or conveyance
effected by the Loans or the Loan Documents or the priority thereof over other
liens, charges, encumbrances or conveyances.

11. Severability. Any provision of this Amendment held to be illegal, invalid or
unenforceable in any jurisdiction, shall, as to such jurisdiction, be
ineffective to the extent of such illegality, invalidity or unenforceability
without affecting the legality, validity or enforceability of the remaining
provisions hereof or thereof; and the illegality, invalidity or unenforceability
of a particular provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

6



--------------------------------------------------------------------------------

12. Governing Law. This Amendment shall be construed in accordance with and be
governed by the laws (without giving effect to the conflict of law principles
thereof) of the Commonwealth of Virginia.

13. Counterparts. This Amendment may be executed by one or more of the parties
to this Amendment on any number of separate counterparts (including by telecopy
or by email, in pdf format), and all of said counterparts taken together shall
be deemed to constitute one and the same instrument. It shall not be necessary
that the signature of, or on behalf of, each party, or that the signatures of
the persons required to bind any party, appear on more than one counterpart.

[SIGNATURES ON FOLLOWING PAGES]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be signed
by their respective duly authorized representatives all as of the day and year
first above written.

 

BORROWERS: NCI, INC., a Delaware corporation By:  

/s/ Charles K. Narang

Name:  

Charles K. Narang

Title:  

CEO

NCI INFORMATION SYSTEMS, INCORPORATED, a Virginia corporation By:  

/s/ Charles K. Narang

Name:  

Charles K. Narang

Title:  

CEO

KARTA TECHNOLOGIES, INC., a Texas corporation By:  

/s/ Charles K. Narang

Name:  

Charles K. Narang

Title:  

CEO

ADVANCEMED CORPORATION, a Virginia corporation By:  

/s/ Charles K. Narang

Name:  

Charles K. Narang

Title:  

CEO

[SIGNATURES CONTINUE ON FOLLOWING PAGES]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: SUNTRUST BANK, a Georgia banking corporation, as
Administrative Agent, Issuing Bank and Swingline Lender By:  

/s/ Heather N. Fennerty

  Heather N. Fennerty   Vice President

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

9



--------------------------------------------------------------------------------

LENDER: SUNTRUST BANK, a Georgia banking corporation, as a Lender By:  

/s/ Heather N. Fennerty

 

Heather N. Fennerty

Vice President

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

10



--------------------------------------------------------------------------------

LENDER: CITIZENS BANK OF PENNSYLVANIA, a Pennsylvania state chartered bank, as a
Lender By:  

/s/ Tracy Van Riper

  Tracy Van Riper   Senior Vice President

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

LENDER: BRANCH BANKING AND TRUST COMPANY, a North Carolina banking corporation,
as a Lender By:  

/s/ James E. Davis

 

James E. Davis

Senior Vice President

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

LENDER: CAPITAL ONE NATIONAL ASSOCIATION, a national banking association By:  

/s/ Joseph C. Costa

 

Joseph C. Costa

Senior Vice President



--------------------------------------------------------------------------------

ANNEX 1

EXHIBIT A

FORM OF COVENANT COMPLIANCE CERTIFICATE

[TO BE ATTACHED]